



logoa06.jpg [logoa06.jpg]


May [●], 2020




PERSONAL AND CONFIDENTIAL


[FIRST NAME][LAST NAME]


Dear [FIRST NAME],    


As you know, Valaris plc (together with its subsidiaries, the “Company”) is
currently facing a challenging business environment due largely to the recent
collapse in oil prices, the dramatic decline in global demand for oil and the
economic uncertainties created by world efforts to control the spread of the
COVID-19 pandemic. In light of this situation, the Company has made certain
changes to your compensation as described in this letter agreement (this
“Agreement”). We thank you for your hard work and continuous efforts and are
pleased that we are able to offer a revised compensation program during these
challenging times.


Retention Bonus


Subject to the terms of this Agreement, the Company has granted you a cash
retention bonus in the aggregate amount of U.S. $[____] (the “Retention Bonus”).
You will receive the Retention Bonus, net of applicable taxes and withholdings,
within thirty (30) days following May 1, 2020.


You will be required to repay the Retention Bonus, net of any taxes you are
required to pay in respect thereof and taking into account any tax benefit that
may be available in respect of such repayment to the Company, in the event,
during the twelve (12) months following the Retention Bonus payment date, your
employment with the Company is terminated (or you are under notice of such a
termination) for Cause (as defined in the Company’s Executive Severance Plan (as
the same may be amended, the “Severance Plan”)) or as a result of your voluntary
resignation (or providing notice of such a resignation) (other than as a result
of death or disability) without Good Reason (as defined in the Company’s 2018
Long-Term Incentive Plan (as the same may be amended, the “LTIP”) (such
repayment obligations, the “Clawback”). The Clawback will expire on the earlier
of (i) the first (1st) anniversary of the Retention Bonus payment date, (ii) the
consummation of a “Change in Control” of Valaris plc (as defined in the
Severance Plan), or (iii) the completion of any liquidation, windup,
reorganization, or restructuring of the Company, whether under the federal law
of the United States or any other jurisdiction. Any required repayment under the
Clawback must




--------------------------------------------------------------------------------




be made promptly, and in all events within twenty (20) calendar days following
the date of your termination of employment with the Company.


Quarterly Cash Incentive


Subject to the terms of this Agreement, you will also be eligible to receive
quarterly cash incentive payments, based on the Company’s achievement of
quarterly performance metrics, for the period commencing with the second quarter
of fiscal year 2020 and ending with the first quarter of fiscal year 2021 (the
“Performance Period”) under the Ensco plc 2018 Cash Incentive Plan (as the same
may be amended, the “ECIP”).


•
Your target award for the Performance Period will equal $[____] (your “Annual
Target”) meaning that your target award per quarter will equal $[____] (your
“Quarterly Target”). Upon the completion of each quarter, the Company will
determine its level of achievement against the performance metrics applicable to
such quarter. You will receive a detailed breakdown of the applicable
performance metrics in a separate communication in the coming weeks.

    
Ø
Based on the level of achievement of the Company’s performance metrics, you will
be eligible to receive a payment for each quarter ranging from 0% (for below
threshold performance) to 50% (for threshold performance) to 100% (for target
performance) to 150% (for maximum or greater performance) of your Quarterly
Target. In the event that the level of achievement during a quarter falls
between threshold and target performance or between target and maximum
performance, the applicable payout based on such achievement will be determined
by linear interpolation.

    
Ø
Your earned quarterly cash incentive payments will be paid in quarterly
installments, net of applicable taxes and withholdings, as soon as
administratively practicable following the Company’s determination of the level
of achievement for each such quarter; provided, that in no event will such a
payment be made on or after the sixtieth (60th) day following the end of the
applicable fiscal quarter.

    
Ø
Notwithstanding the foregoing, as determined in the sole discretion of the
Company, you may receive an advance payment equal to 100% of your Quarterly
Target for a quarter and shall have no further rights to additional sums with
respect to such quarter, except as otherwise set forth with regard to the
“catch-up” payment described below. In the event your advance payment (i.e.,
100% of your Quarterly Target) is greater than the amount you would otherwise
have earned for that quarter based on actual performance, your quarterly cash
incentive payment for the next quarter will be reduced by the amount of the
overpayment or, if your employment terminates in circumstances in which you are
not entitled to receive any incentive payment for such subsequent quarter, you
may, in the discretion of the Company, be required to repay such excess (net of
any taxes you are required to pay with





--------------------------------------------------------------------------------




respect thereof) within twenty (20) calendar days following the date you receive
notice of the actual payment amount.
    
Ø
As soon as practicable following March 31, 2021, the Company will determine the
overall level of achievement for the Performance Period against cumulative
performance metrics for the 12-month period from April 1, 2020 through March 31,
2021 (the “Cumulative Performance”). You will be eligible to receive an
additional “catch-up” payment, payable with your cash incentive payment for the
first quarter of fiscal year 2021, to the extent that the Company’s Cumulative
Performance for the Performance Period would result in a payout that exceeds the
aggregate payments that you were otherwise entitled to or received for the
Performance Period.



Your eligibility to receive a cash incentive payment for each applicable quarter
and any catch-up payment for the year is subject to your continued employment
with the Company through (and not being under any notice of termination of
employment as of) the applicable payment date.


In the event your employment is terminated by the Company for Cause or due to
your voluntary resignation without Good Reason, you will immediately forfeit any
unpaid cash incentive payment for any previously completed fiscal quarters and
you will not be eligible to receive a payment with respect to any fiscal
quarters ending on or following your termination date. In the event your
employment is terminated by the Company without Cause or by resignation for Good
Reason or as a result of death or disability, you will (i) receive any earned
but unpaid cash incentive for any previously completed fiscal quarters; (ii)
receive a payment for the fiscal quarter during which your termination of
employment occurs based on actual performance for such quarter prorated by
multiplying the amount of such bonus that would be payable for the full fiscal
quarter by a fraction, the numerator of which is the number of days you were
employed during the fiscal quarter in which your termination of employment
occurs and the denominator of which is equal to the number of days contained in
such fiscal quarter; and (iii) forfeit and not be eligible to receive any
payment with respect to any fiscal quarters following the fiscal quarter during
which your employment terminates. The payments referred to in (i) and (ii)
immediately above will be subject to the terms and conditions set forth in the
Severance Plan, including the requirement to execute and not revoke a Release
(as defined in the Severance Plan).


In the event of a Change in Control, you will (i) receive any earned but unpaid
cash incentive for previously completed fiscal quarters; (ii) receive a payment
equal to 100% of the Quarterly Target for the fiscal quarter during which the
Change in Control is consummated; and (iii) forfeit and not be eligible to
receive any payment with respect to any fiscal quarters following the fiscal
quarter during which the Change in Control has occurred. The payments referred
to in (i) and (ii) immediately above will be made as soon as administratively
practicable following a Change in Control, and in all events within thirty (30)
days thereafter.


Relationship to Other Payments and Agreements






--------------------------------------------------------------------------------




Your eligibility to receive the payments described above under “Retention Bonus”
and “Quarterly Cash Incentive” are in lieu of your participation in and
eligibility to receive or retain any award under the LTIP during fiscal year
2020. By signing this Agreement below, you expressly acknowledge and agree that
you are forfeiting, in exchange for no consideration, the restricted share units
and performance units previously granted to you under the LTIP on [February 27,
2020]. In addition, and for the avoidance of doubt, the payments described above
under “Quarterly Cash Incentive” will be the only payments that you will be
eligible to receive under the ECIP for fiscal year 2020. All payments under this
Agreement are not pensionable and shall not be considered compensation for
purposes of any of the Company’s retirement programs.


Miscellaneous


This Agreement and the rights and obligations hereunder will be governed by and
construed in accordance with the laws of [the State of Texas / England and
Wales] without reference to any jurisdiction’s principles of conflicts of law
and reflect the parties entire understanding and agreement with regard to the
foregoing.


The Company reserves the right to amend, modify or terminate this compensation
program for any calendar quarter that has not commenced (i.e., the Company
cannot amend, modify or terminate the program with respect to any calendar
quarter that has already commenced).


Should you have any questions regarding the foregoing, please contact Kristin
Larsen at Kristin.larsen@valaris.com. We look forward to your continued support
and efforts during these challenging times for Valaris.


Sincerely,


/s/ Thomas Burke


Thomas Burke
President and Chief Executive Officer




ACKNOWLEDGED AND AGREED:


Signature:
 


Printed Name:
 


Date:
 





